EXHIBIT 32.2 CERTIFICATION In connection with the Annual Report of Maui Land& Pineapple Company,Inc. (the “Company”) on Form10-K for the fiscal year ended December31, 2015, as filed with the Securities and Exchange Commission on February 26, 2016 (the “Report”), I, Tim T. Esaki, Chief Financial Officer of the Company, certify, pursuant to Rule13a-14(b) or Rule15d-14(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)) and 18 U.S.C. Section1350, that to the best of my knowledge: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/
